Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (CN 109193131 A), hereinafter Zhang. (Applicant’s submitted prior art).
Regarding claim 1, Zhang (Figures 1-6, para [0034] to [0042]) teaches a dual-polarized antenna comprising a horizontal radiating unit 2 and a vertical radiating unit 1, wherein the horizontal radiating unit comprises a power divider 18 and a Vivaldi oscillator array (Figure 5, para [0038]); the Vivaldi oscillator array comprises a plurality of Vivaldi oscillator units 17 uniformly distributed in a circumferential direction of the Vivaldi oscillator array; the power divider comprises a plurality of output ports in one-to-one correspondence with the plurality of Vivaldi oscillator units; and the plurality of output ports of the power divider are coupled to the plurality of Vivaldi oscillator units in a one-to-one correspondence; and the vertical radiating unit is disposed on one side of the horizontal radiating unit and comprises a vertically-polarized oscillator, and the vertically-polarized oscillator is configured to be combined with the Vivaldi oscillator array.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 5, Zhang teaches the claimed invention, as applied to claim 1, wherein the horizontal radiating unit 2 further comprises a first substrate 16, and wherein the Vivaldi oscillator array 17 is and the power divider are disposed on the first substrate.
Zhang does not explicitly mention that the Vivaldi oscillator array is disposed on a first side of the first substrate; and the power divider is disposed on a second side of the first substrate facing away from the Vivaldi oscillator array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna of Zhang such that the Vivaldi oscillator array is disposed on a first side of the first substrate; and the power divider is disposed on a second side of the first substrate facing away from the Vivaldi oscillator array, doing so would reduce the overall thickness of the horizontal radiating unit thus reducing the size of the dual-polarized antenna.
Regarding claim 6, Zhang teaches the claimed invention, as applied to claim 1, wherein the horizontal radiating unit comprising the power divider and Vivaldi oscillator array disposed on a single substrate.
Zhang does not explicitly teach the configuration comprising a second substrate and a third substrate, wherein the second substrate and the third substrate are fixedly connected; and the Vivaldi oscillator array is disposed on the second substrate; and the power divider is disposed on the third substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the Vivaldi oscillator array and the power divider on separate substrates since the Vivaldi oscillator array and power divider have different performance requirements thus disposing the elements on separate substrates would reduce replacement costs.
Regarding claim 7, as applied to claim 6, it would have been an obvious matter of design choice to configure the Vivaldi oscillator array to be disposed on a first side of the second substrate facing to the third substrate; and the power divider disposed on a first side of the third substrate facing away from the second substrate to achieve a desired coupling effect.
Regarding claim 10, Zhang teaches the claimed invention, as applied to claim 1, except further comprising a second cable, wherein an inner conductor of the second cable passes through the Vivaldi oscillator array and is electrically connected to the power divider; and an outer conductor of the second cable is electrically connected to the Vivaldi oscillator array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to furnish a second cable such that each of the horizontal radiating unit and the vertical radiating unit can be fed separately for improved isolation.
5.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ai et al (CN 103887613A), hereinafter Ai.
Regarding claim 2, Zhang teaches the claimed invention, as applied to claim 1, except explicitly mention that the vertically-polarized oscillator is a single-cone oscillator, a shaped-cone oscillator, or a biconical oscillator.
Ai (Figure 1) teaches a dual-polarized antenna comprising a vertically-polarized biconical oscillator 5 and a horizontally-polarized oscillator 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the vertically-polarized oscillator of Zhang with a biconical oscillator, as taught by Ai, doing so would widen the bandwidth of the antenna for optimum antenna performance.
Regarding claim 3, as applied to claim 2, Ai (Figure 1) teaches that the vertically-polarized oscillator 5 is a biconical oscillator; the biconical oscillator comprises a first cone oscillator (bottom cone 5) and a second cone oscillator (top cone 5); a top end of the first cone oscillator and a top end of the second cone oscillator are oppositely disposed, and the top end of the first cone oscillator is insulated from and connected to the top end of the second cone oscillator through a supporting portion; and the first cone oscillator is disposed facing toward the horizontal radiating unit, and the second cone oscillator is disposed facing away from the horizontal radiating unit; and the top end of the first cone oscillator and the top end of the second cone oscillator are respectively provided with a wiring hole.
Regarding claim 4, as applied to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vertical radiating unit with a first cable; an inner conductor of the first cable passes through the wiring hole of the first cone oscillator and the wiring hole of the second cone oscillator and is electrically connected to the second cone oscillator; and an outer conductor of the first cable is electrically connected to the first cone oscillator, to provide signal to the vertical radiating unit. 
6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li et al (CN 206022610 U), hereinafter Li.
Regarding claim 8, Zhang teaches the claimed invention except explicitly mention that each of the plurality of Vivaldi oscillator units comprises a resonant cavity formed by etching a metal layer and a radiation area dielectric substrate in communication with the resonant cavity; and a radiation area is defined by an exponential gradient trough line, and a rectangular trough line, and the resonant cavity.
Li (Figure 1) teaches a Vivaldi antenna comprising a resonant cavity 7 formed by etching a metal layer and a radiation area dielectric substrate 1 in communication with the resonant cavity; and a radiation area is defined by an exponential gradient trough line 6, and a rectangular trough line (not numbered), and the resonant cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of Vivaldi oscillator units to comprise a resonant cavity formed by etching a metal layer and a radiation area dielectric substrate in communication with the resonant cavity; and a radiation area is defined by an exponential gradient trough line, and a rectangular trough line, and the resonant cavity, as taught by Li, doing so would enable the Vivaldi oscillator units to achieve omnidirectional radiation.
Regarding claim 9, as applied to claim 8, Li (Figure 1) teaches that the rectangular trough line of the each of the plurality of Vivaldi oscillator units is provided with a plurality of rectangular corrugated grooves 8.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al (CN 104993219A) discloses a dual-polarization antenna including a biconical oscillator.
Ye et al (CN 209948060U) discloses a dual-polarization antenna including a single-cone oscillator.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845